Citation Nr: 0002062	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-06 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for residuals of a 
right knee injury.  

4.  Entitlement to service connection for headaches claimed 
as residual of head injury.  

5.  Entitlement to service connection for tinnitus claimed as 
residual of head injury.  

6.  Entitlement to service connection for residuals of 
bilateral shoulder injuries.  

7.  Entitlement to service connection for residuals of a left 
ankle injury.  

8.  Entitlement to service connection for a left elbow 
injury.  

9.  Entitlement to service connection for residuals of a low 
back injury.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
1996, the RO denied the claims of entitlement to service 
connection for PTSD, hearing loss, a right knee condition, 
headaches, tinnitus, dislocated shoulders, left ankle 
condition claimed as ligaments of the left ankle, fracture of 
the left elbow and a back condition.  The veteran has 
perfected appeals for all the issues denied by the March 1996 
rating decision.  

The Board notes the veteran raised the issue of entitlement 
to service connection for a right elbow condition at the time 
of his August 1997 RO hearing.  The RO denied entitlement to 
service connection for a right elbow disability in a 
supplemental statement of the case dated in May 1998.  The 
veteran's representative expressed disagreement with this 
decision in a statement received at the RO in November 1998.  
The RO has not issues a statement of the case in response to 
the notice of disagreement, and this issue must be remanded 
to the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process) see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).


FINDING OF FACT

The claims of entitlement to service connection for post-
traumatic stress disorder, bilateral hearing loss, residuals 
of a right knee injury, headaches claimed as residual of head 
injury, tinnitus claimed as residual of head injury, 
residuals of bilateral shoulder injuries, residuals of a left 
ankle injury, a left elbow injury and for residuals of a low 
back injury are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.  



CONCLUSION OF LAW

The claims for service connection for post-traumatic stress 
disorder, bilateral hearing loss, residuals of a right knee 
injury, headaches claimed as residual of head injury, 
tinnitus claimed as residual of head injury, residuals of 
bilateral shoulder injuries, residuals of a left ankle 
injury, a left elbow injury and for residuals of a low back 
injury are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was found to be without defects at the time of the service 
entrance examination conducted in March 1968.  

On audiological evaluation in March 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
Not 
reported
40
LEFT
-5
-10
-10
Not 
reported
25

On a document dated in February 1969, the veteran included a 
notation that he had been hospitalized for observation of a 
head injury as a result of a football injury in 1968.  

In July 1969 the veteran reported that he was having problems 
with his left shoulder for several weeks.  Physical 
examination revealed a full range of motion.  No diagnosis 
was made.  

An X-ray of the left shoulder conducted in July 1969 was 
interpreted as possibly showing some widening of the 
acromioclavicular joint but the widening could only been seen 
definitely by comparative weight bearing films.  Other than 
the above, the X-ray did not appear to be remarkable.  
Comparative weight bearing X-rays were not associated with 
the claims file.  

In September 1969 it was noted that the veteran injured his 
right knee playing football.  A diagnosis of knee sprain was 
made.  A separate treatment record dated in September 1969 
included the notation that the veteran had injured his right 
foot playing football.  No diagnosis was made.  

A July 1970 examination resulted in the finding that it was 
ok for the veteran to play football.  

In August 1970, the veteran sought treatment for an injury to 
his left elbow.  He reported that the elbow was injured 
playing football.  An X-ray of the elbow did not reveal any 
fracture.  The elbow was put in a cast.  A cast on the left 
elbow was removed in September 1970.  The elbow at that time 
was stiff and painful.  

On the report of a separation examination conducted in 
November 1970, no abnormalities with the exception of a scar 
on the right hand were noted.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
30
30
LEFT
5
-10
-10
10
15

On a clinical record dated in December 1970, it was noted 
that the veteran had injured his left elbow three months 
prior.  He developed synovitis and recurring swelling and 
pain.  Physical examination revealed no significant clinical 
findings.  The impression was contusion of the left elbow.  
An X-ray of the left elbow conducted in December 1970 was 
interpreted as revealing no significant abnormalities.  It 
was noted on the X-ray report that the veteran had injured 
the left elbow in August 1970.

On a Statement of Medical Condition dated in March 1971, the 
veteran reported that there had been no change in his medical 
condition since his separation examination conducted in 
November 1970.  

Private treatment records from St. David's Hospital dated in 
October 1995 have been associated with the claims file.  The 
veteran sought treatment for discomfort in the left wrist, 
arm, shoulder and chest.  He indicated that the onset of the 
pain began within the preceding year.  He also complained of 
some difficulty with his low back.  He denied a history of 
nervous conditions.  Physical examination of the extremities 
was basically negative throughout with the exception of the 
left arm, which the veteran the veteran reported was painful.  
There was a full range of motion of the arm except for gross 
internal rotation of the arm, which produced some discomfort.  
The diagnosis was severe left carpal tunnel syndrome.  

Treatment records from the Austin Diagnostic Clinic dated 
from August to October 1995 are of record.  A clinical record 
dated in August 1995 included the notation that the veteran 
had some discomfort in the shoulders bilaterally which would 
most likely be degenerative disease and a possible rotator 
cuff injury.  X-rays of the shoulders were taken in August 
1995.  They did not reveal any acute abnormalities.  Mild 
degenerative changes with minimal marginal spurring along the 
inferior margin of the humerus were present and moderate 
degenerative changes were seen at both acromioclavicular 
joints with irregularity and bony atrophy.  No soft tissue 
calcification was noted.  X-rays of the cervical and 
lumbosacral spine were conducted in September 1995.  The 
impression from the cervical spine X-ray was developmental 
variation in the lower endplates of C-6 and C-7 of uncertain 
clinical significance.  No fracture or dislocation was 
observed.  The facet joints were normal and the neural 
foramina appeared intact.  The impression from the 
lumbosacral spine X-ray was interesting developmental 
variation in the lower endplates of the lumbar vertebral 
bodies which was quite similar to that seen in the lower 
cervical spine.  This was unlikely to represent pathologic 
change because of its very uniform distribution and smooth 
contours.  Spina bifida occulta of S1 was an incidental 
finding.  

Physical examination conducted in October 1995 resulted in an 
impression of back and chest pain.  It was the examiner's 
opinion that the pain really sounded mechanical in its 
precipitating factors and nature.  It also sounded to the 
examiner as if the veteran had some type of nerve 
compression.  

The transcript of an August 1997 hearing before a hearing 
officer at the RO has been associated with the claims file.  
The veteran testified that he was informed that he had 
hearing loss during active duty while stationed at Fort 
Rucker, Alabama.  He reported that the hearing loss began 
after sustaining a concussion playing football.  He testified 
that after service he continued to have hearing tests that 
evidenced hearing loss over the years.  He also testified 
that he recently had a hearing test at the outpatient clinic 
in Austin.  He reported that he had injured his right knee 
and ankle playing football in approximately 1969.  He 
continued to have problems with his knee post-service.  He 
further related that surgeries were conducted in Austin, 
Texas.  He also related that he had been treated by his 
family physician, Dr. R., since 1974 or 1975.

The veteran reported he would obtain the treatment records 
from his family physician.  He had a large cyst removed from 
the back of his knee.  He testified that his headaches began 
after sustaining a concussion playing football in 1968.  He 
also experienced memory loss at that time.  He was 
hospitalized for approximately two weeks after the concussion 
at Fort Rucker.  He continued to have problems with headaches 
after the hospitalization.  Post-service he was treated by 
Dr. R. for headaches.  

The veteran testified that his tinnitus began in the first 
part of 1969 while he was stationed in Germany.  The ringing 
in his ears has been constant since his discharge from active 
duty.  He had been exposed to loud noises subsequent to his 
discharge.  He testified that he injured his shoulders 
playing football and also in a truck accident in 
approximately 1969.  He has received post-service treatment 
for his shoulder injuries.  He also injured his elbows during 
the reported in-service truck accident and playing football.  
His left elbow was treated by casting for four weeks during 
active duty.  He had had problems with his elbows since 
active duty.  His elbow was scraped in 1972 or 1973 by a 
specialist in Austin.  He testified he had injured his back, 
shoulders and neck when he was thrown out a second story 
window while stationed in Germany in March 1971 just prior to 
his release from active duty.  He did not know if there was 
an official report made regarding the incident.  He reported 
that he had received medication for his back from the 
dispensary during active duty.  He had not been diagnosed 
with PTSD.  He also reported that he sought treatment for his 
back injury within one week of discharge.  He testified that 
he would obtain those treatment records.  

The report of a February 1998 spine examination has been 
associated with the claims files.  The veteran reported that 
he injured his back in 1970, when he was thrown out a window.  
An X-ray of the lumbosacral spine was interpreted as 
revealing early minimal disc space narrowing at L4-5.  
Degenerative joint disease could not be excluded.  The 
diagnosis from the examination was chronic lower back pain, 
back injury in 1970, and minimal early degenerative joint 
disease at L4-5.  

The veteran was afforded a VA PTSD examination in February 
1998.  He reported being thrown out a second story window by 
eight soldiers.  The men approached the veteran while he was 
asleep, took him to a window and threatened him.  He did not 
believe his attackers would throw him out.  He landed in snow 
and was treated at the dispensary.  He reported that he 
filled out an incident report but it was his word against his 
attackers.  The examiner found the veteran did not meet the 
diagnostic criteria for PTSD.  He did not have clinically 
significant distress or impairment in social and occupational 
functioning due to psychiatric problems.  No Axis I diagnosis 
was made.  

A VA neurological examination was also conducted in February 
1998.  The veteran reported that while playing football in 
1968, he had collided with another player and had a loss of 
consciousness for three days.  He indicated he was 
hospitalized on his base for two weeks.  When he awoke, he 
had ringing in both ears, headaches and decreased hearing.  
He was informed that he had a concussion.  The diagnosis was 
history of head injury and concussion in 1968; post-
concussion headaches and a normal neurological examination.  

The report of a February 1998 VA joints examination has been 
associated with the claims file.  The veteran reported that 
he had dislocated his left shoulder playing football in 1968.  
He again dislocated the shoulder in 1969, playing football.  
He reported that he had injured his right shoulder at the 
same time as the left shoulder.  He related that he had 
dislocated his left elbow in 1969 while playing football.  He 
was informed at that time that he had torn ligaments.  He 
stated he injured his right knee in 1969 jumping off a truck.  
He re-injured the knee playing football and softball.  He 
reported he injured his left ankle playing baseball in 1969.  
He was put on crutches for five weeks after the injury.  X-
rays revealed a fracture.  

X-rays of the left and right shoulders were interpreted as 
revealing minor degenerative joint disease of both shoulders 
and a bone infarct of the proximal humerus.  X-rays of the 
left elbow were interpreted as revealing mild degenerative 
joint disease.  X-rays of the right knee showed right tri-
compartment degenerative joint disease involving the knee 
medial and patella femoral joint.  X-rays of the left ankle 
revealed degenerative joint disease.  

The diagnoses from the examination were carpal tunnel 
syndrome of the left post neural linear release; minor 
degenerative joint disease of both shoulders; proximal left 
humerus shaft with bone infarct which was a residual of an 
old shoulder injury; minor degenerative joint disease of both 
elbows; tri-compartment degenerative joint disease involving 
the right knee and left ankle degenerative joint disease.  

On audiological evaluation in March 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
85
90
LEFT
25
30
45
80
80

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
The veteran complained of tinnitus and hearing loss, which he 
related to a head injury and excessive noise exposure during 
active duty.  

Criteria

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  If a claim 
is not well grounded there is no duty to assist the veteran 
with the development of that claim, and it must be denied.  
Morton v. West, 12 Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis, psychosis or organic 
disease of the nervous system to include sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

I.  Entitlement to Service Connection for Post-Traumatic 
Stress Disorder.

Analysis

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well grounded.  The 
veteran's claim is lacking a diagnosis of PTSD.  There were 
no complaints of, diagnosis of or treatment for any mental 
disorders during the veteran's period of active duty.  The 
February 1998 VA PTSD examination that was conducted 
specifically to determine if the veteran had PTSD did not 
result in a diagnosis of the disorder.  No mental disorder 
was found.  There are no diagnoses of PTSD included in the 
claims file.  There is no competent evidence of record 
demonstrating a psychosis was present to a compensable degree 
within one year of discharge.  

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD.  A claim for service-connection for a disability 
must be accompanied by evidence, which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

II. Entitlement to Service Connection for Bilateral Hearing 
Loss.

Analysis

The Board finds the veteran's claim of entitlement to service 
connection for bilateral hearing loss to be not well 
grounded.

Review of the service medical records discloses that right 
ear hearing loss for VA purposes was present at the time of 
the veteran's entrance examination that was conducted in 
March 1968.  However, hearing loss for VA purposes was not 
present at the time of the separation examination conducted 
in November 1970.  

Under the provisions of 38 U.S.C.A. § 1111, a veteran is 
presumed to be in sound condition at the time of entry onto 
active service, except for conditions noted at the time of 
his examination and acceptance for entry into service.  This 
presumption is rebuttable by clear and unmistakable evidence 
to the contrary.  Since the veteran's right ear hearing loss 
was noted at the time of the examination for entrance into 
service, the presumption of soundness is not for application.

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306, service connection may still be granted for a pre-
existing condition, provided that condition was aggravated 
during service.  However, for such a claim to be well 
grounded there must be competent medical evidence that the 
disability was aggravated in service.  Maxson v. West, 12 
Vet. App. 453, 457 (1999).  In the instant case, the 
veteran's right ear hearing loss at the time of separation 
from service had improved to the point that it would not 
constitute a disability as defined by VA.  There is no other 
competent evidence that the hearing loss underwent an 
increase in service.

He has testified that his hearing loss is the result of a 
head injury that occurred during active duty and to noise 
exposure as a result of operating heavy equipment during 
active duty.  The Board notes the veteran's hearing actually 
improved from the time of his entrance examination to the 
time of his exit examination which was after the time of the 
alleged head injury.  While the veteran is competent to 
report such a head injury, there is no competent evidence of 
record linking any current hearing loss to a head injury in 
service.  There is also no competent evidence demonstrating 
the presence of hearing loss to a compensable degree within 
one year of discharge. 

The post-service evidence shows that the veteran has a 
current hearing loss in both ears as defined by VA.  No 
competent evidence has been associated with the claims file 
demonstrating that the current bilateral hearing loss is 
related to active duty.  The examiner who conducted the March 
1998 audiological examination did not link the hearing loss 
to the veteran's period of active duty in any way.  

The Board notes the veteran's testimony indicating that he 
had hearing loss since active duty.  The Board finds, 
however, while the veteran is competent to report a decrease 
in hearing since active duty, he is not competent to quantify 
the extent of the hearing loss as being sufficient hearing 
loss for VA purposes to be compensable or to attribute the 
hearing loss to an in-service head injury.  No competent 
evidence of record has linked the veteran's reported hearing 
loss symptomatology to active duty.  His testimony is not 
sufficient to well ground his claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  Additionally, the Board notes the 
veteran testified to exposure to loud noises subsequent to 
his discharge.  

There is no competent evidence of record showing the veteran 
currently has hearing loss as a result of active duty.  The 
veteran's claim that he has hearing loss as a result of 
active duty is predicated upon his own unsubstantiated 
opinion.


III. Entitlement to service connection for residuals of a 
right knee injury.

Analysis

The Board finds the claim of entitlement to service 
connection for residuals of a right knee injury to be not 
well grounded.  The veteran was treated several times in 
September 1969 for a right knee sprain.  However, on a 
subsequent examination conducted in July 1970, it was 
determined the veteran was fit to play football again.  
Residuals of a right knee injury were not found at the time 
of the November 1970 separation examination.  In any event 
the service medical records, together with the veteran's 
statements, provide competent evidence of inservice 
incurrence of a right knee disability.

The VA joints examination conducted in February 1998 resulted 
in a diagnosis of tri-comparment degenerative joint disease 
involving the right knee.  Thus there is also competent 
evidence of a current disability.  However, the disorder was 
not linked to active duty in any way.  

The veteran testified that he had difficulties with his right 
knee after separation from active duty.  While the veteran is 
competent to provide evidence regarding post-service right 
knee symptomatology, he is not competent to attribute the 
symptomatology to any incident of active duty.  No competent 
evidence of record has linked the veteran's current right 
knee symptomatology to active duty.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In the absence of competent evidence of a nexus between the 
current right knee disability and service, the claim is not 
well grounded and must be denied.


IV. Entitlement to Service Connection for Headaches Claimed 
as Residual of Head Injury.

Analysis

The Board finds the claim of entitlement to service 
connection for headaches as a residual of a head injury to be 
not well grounded.

The veteran has testified he was hospitalized after a head 
injury for approximately two weeks at Fort Rucker during 
active duty.  The only evidence of record of a head injury 
incurred during active duty is included on a document the 
veteran completed himself in February 1969.  He indicated on 
the document he had been hospitalized in October 1968 for 
observation of a head injury as a result of playing football.  
However there were no complaints of, diagnosis of or 
treatment for headaches evidenced by the service medical 
records.  Headaches were note reported on the separation 
examination.  There is no clinical evidence in the service 
medical records showing the veteran experienced a concussion 
during active duty.  No type of headache was noted at the 
time of the service exit examination and the veteran 
subsequently affirmed there had been no change in his 
condition at the actual time of separation.  

There is no evidence showing the service medical records are 
incomplete.  The Board notes a single sheet of clinical 
records dated from June 1968 to February 1969 was included in 
the service medical records.  The records, which span the 
time frame when the veteran alleged he was hospitalized, do 
not evidence such alleged hospitalization in any way.  
Additionally, the Board notes the veteran testified he was 
treated for headaches after his concussion during active 
duty.  When asked if his headaches were attributed to a 
concussion at that time, the veteran testified that they were 
not because "they couldn't find... the deal in the medical 
records..."

The examiner who conducted the VA neurological examination in 
February 1998 included diagnoses of history of head injury 
and concussion in 1968 and also post-concussion headaches.  
This diagnosis was based on a history reported by the 
veteran.  While the veteran would be competent to report a 
history of head injury, he would not be competent to report 
the diagnosis of concussion.  Thus the diagnosis of post-
concussion headaches is of no probative value since it is 
based on an erroneous history.  An assessment based on an 
inaccurate history supplied by the veteran is of no probative 
value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see 
also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) 
(finding that presumption of credibility of evidence did not 
arise as to medical opinion that veteran's disability was 
incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).

The Board finds the veteran is competent to report as to 
headaches he experienced during and after active duty.  He is 
not competent, however, to make a medical diagnosis that he 
had a concussion during active duty or to relate his 
headaches to such alleged concussion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical record evidencing hospitalization for 
observation of a head injury was not a clinical record but 
instead was the veteran's self-reported history.  The veteran 
testified that even during active duty, medical records 
demonstrating the presence of a concussion could not be 
found.  The post-service diagnoses of an in-service 
concussion and post-concussion headache were again based on 
the veteran's self reported history which is not supported by 
clinical evidence and therefor not probative.  

In this case there is no competent evidence of a nexus 
between any current headache disorder and a disease or injury 
in service.

V. Entitlement to Service Connection for Tinnitus Claimed as 
Residual of Head Injury.

Analysis

The Board finds the claim of entitlement to service 
connection for tinnitus to be not well grounded.  The veteran 
alleged his tinnitus was the result of a head injury he 
received playing football and to exposure to loud noises 
while operating heavy equipment during active duty.  However, 
there were no complaints of, diagnosis of or treatment for 
tinnitus during active duty.  Tinnitus was noted at the time 
of the March 1998 audiological evaluation.  The disorder was 
not linked by the examiner to active duty in any way.  

The veteran has testified that his tinnitus began during 
active duty and had been present since that time.  The Board 
finds the veteran is competent to report on the presence of 
tinnitus but is not competent to link the disorder to any 
incident of active duty.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The tinnitus symptomatology the 
veteran testified to was not linked to active duty in any way 
by competent evidence.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  As reported above, there is no clinical evidence of 
the veteran sustaining a head injury during active duty.  
While the veteran is competent to report such an injury, the 
Court has specifically held that there must be competent 
evidence linking a current diagnosis to the head injury, or 
to a continuity of symptomatology reported by the veteran.  
Kessel v. West, 13 Vet. 9 (1999).

As there is no competent evidence of record linking current 
tinnitus to active duty, the claim must be denied as not well 
grounded.  


VI.  Entitlement to Service Connection for Residuals of 
Bilateral Shoulder Injuries.

Analysis

The Board finds the claim of entitlement to service 
connection for residuals of bilateral shoulder injuries is 
not well grounded as there is no evidence of a current 
disability that has been linked to active duty.  

There were two complaints of shoulder problems in July 1969 
during the veteran's period of active duty.  The only 
assessment of the disorder was based on an X-ray of the right 
shoulder which was interpreted as possibly showing some 
widening of the acromioclavicular joint but such widening 
could only be seen by comparative weight bearing films which 
were not taken.  The service medical records are silent as to 
complaints of shoulder problems for the remaining 
approximately one and one half years of the veteran's tour of 
duty.  Nonetheless, this record combined with the veteran's 
report of shoulder injury in service, constitutes competent 
evidence of service incurrence.

There is evidence of record of post-service shoulder 
disorders.  Thus the requirement of a current disability has 
been satisfied.  Degenerative changes were noted in the 
shoulder in August 1995 but the findings were not linked to 
active duty.  The veteran complained, in pertinent part, of 
shoulder pain in October 1995.  The diagnosis was left carpal 
tunnel syndrome.  The 1998 VA examination resulted in 
pertinent diagnoses of minor degenerative joint disease of 
both shoulders and a proximal left humerus shaft with bone 
infarct that was a residual of an old shoulder injury.  
Neither of the diagnoses was linked to active duty.  

As there is no competent evidence of record demonstrating a 
nexus between a current shoulder disorder and service, the 
claim must be denied as not well grounded.  


VII.  Entitlement to Service Connection for Residuals of a 
Left Ankle Injury.

Analysis

The veteran reported at the time of the February 1998 VA 
joints examination that he injured his left ankle playing 
baseball in 1969.  He alleged he was put on crutches for five 
weeks after the injury and that X-rays revealed a fracture.  
The veteran is competent to report such an injury, and his 
statement constitutes competent evidence of inservice 
incurrence of an ankle injury (although he would not be 
competent to diagnose fracture).

The pertinent diagnosis included on the February 1998 VA 
joints examination was left ankle degenerative joint disease.  
Thus there is competent evidence of a current disability.  
However, the disorder was not linked to active duty in any 
way, and the veteran would not be competent to express an 
opinion that his current disability was caused by the 
reported injury in service.  As there is no competent 
evidence of record linking a currently existing left ankle 
disorder to active duty, the claim must be denied as not well 
grounded.  

VIII. Entitlement to Service Connection for a Left Elbow 
Injury.

Analysis

The service medical records show that the veteran sought 
treatment several times in August 1970 for an injury to the 
left elbow.  X-rays taken at that time did not reveal a 
fracture.  In December 1970, the veteran again sought 
treatment for a left elbow disorder.  It was reported at that 
time that he developed synovitis.  X-rays taken at that time 
failed to reveal any significant abnormalities.  The 
diagnosis was contusion.  These records provide competent 
evidence of inservice incurrence of a left elbow injury.

Post-service, pain in the left elbow was reported in October 
1995.  The diagnosis was left carpal tunnel syndrome.  The 
veteran reported at that time that the pain started 
approximately one year earlier.  The February 1998 VA joints 
examination included a finding of left carpal tunnel syndrome 
status post neural linear release.  These records provide 
competent evidence of a current disability.

Significantly, none of the post-service evidence associated 
with the claims file has associated the left elbow disorder 
to active duty.  As there is no competent evidence of record 
linking a current left elbow disorder to active duty or to a 
continuity of symptomatology, the claim of entitlement to 
service connection must be denied.  

The veteran testified he had had problems with his left elbow 
since active duty.  This testimony constitutes competent 
evidence of a continuity of symptomatology.  However, no 
competent evidence of record has linked the allegations of 
continuous left elbow symptomatology to active duty in any 
way.  See Savage v. Gober, 10 Vet. App. 488 (1997).  


IX.  Entitlement to Service Connection for Residuals of a Low 
Back Injury.

Analysis

The first clinical evidence of a back disorder was 1995 X-
rays from the Austin Diagnostic Clinic which revealed 
developmental variation in the lower endplates of C6 and C7 
as well as in the lumbar vertebral bodies.  Private treatment 
records also dated in 1995 include complaints of back pain.  
There is no indication in the clinical records that the back 
pain was of long standing duration.  In fact, it was noted on 
one clinical record that the back pain began approximately 
one year prior to the treatment.  The back pain was not 
linked to active duty in any way.  

Chronic back pain, back injury in 1970, as well as minimal 
early degenerative joint disease at L4-5 were included as 
separate diagnosis on the report of the February 1998 spine 
examination.  The Board notes, however, that the examiner did 
not relate any of these diagnoses to each other.  The 
diagnosis of a back injury in 1970 is based on the veteran's 
own self-reported history and not supported by clinical 
evidence.  Medical evidence that relies on history provided 
by the veteran is not probative.  The Court has made clear 
that medical opinions based on a history furnished by the 
veteran and unsupported by the clinical evidence are of low 
or limited probative value.  Curry v. Brown, 7 Vet. App. 59, 
68 (1994).  

The veteran testified he was treated for a back injury 
shortly after his discharge from active duty.  He further 
testified he would obtain those treatment records.  He has 
not done so nor has he requested VA to obtain the records.  

As there is no competent evidence of record linking a current 
back disorder to active duty, the claim of entitlement to 
service connection for residuals of a low back injury must be 
denied as not well-grounded.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinions are an insufficient basis upon which 
to find these claims well grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish well grounded claims, and the 
veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 464 (Fed.Cir. 
1997).

The Board notes the veteran's testimony as to treatment he 
received from Dr. R. who is his family physician.  He also 
testified to the fact that he received treatment from an 
outpatient clinic and other facilities in Austin, Texas.  
These records have not been associated with the claims file.  
The Board further notes, the veteran testified at the august 
1997 RO hearing that he would obtain all these outstanding 
treatment records or would sign releases for VA to obtain 
them.  He did not do so.  The Board reminds the veteran if he 
wants VA to consider documents not in the possession of the 
Federal Government, he must either (1) furnish them to VA, or 
(2) request VA to obtain them by providing an appropriate 
release for such purpose, and by demonstrating how the 
documents are relevant to his claim.  Counts v. Brown, 6 Vet. 
App. 473, 479 (1994).  As such, additional development in 
this regard is not warranted.

As the veteran's claims for service connection for post-
traumatic stress disorder, bilateral hearing loss, residuals 
of a right knee injury, headaches claimed as residual of head 
injury, tinnitus claimed as residual of head injury, 
residuals of bilateral shoulder injuries, residuals of a left 
ankle injury, a left elbow injury and for residuals of a low 
back injury are not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for post-traumatic stress 
disorder, bilateral hearing loss, residuals of a right knee 
injury, headaches claimed as residual of head injury, 
tinnitus claimed as residual of head injury, residuals of 
bilateral shoulder injuries, residuals of a left ankle 
injury, a left elbow injury and for residuals of a low back 
injury, the claims are denied.  


REMAND

The veteran has expressed disagreement with the denial of 
service connection for a right elbow disability.  Because a 
notice of disagreement was filed with the decision, and no 
statement of the case has been issued, case must be remanded 
to the RO for the issuance of a statement of the case.  
38 U.S.C.A. § 7105; Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).

Therefore, the case is remanded for the following action:

The RO should issue a statement of the 
case as to the issue of entitlement to 
service connection for a right elbow 
disability.  The veteran and 
representative, if any, should be given 
the opportunity to respond thereto.  Only 
if the veteran files a timely substantive 
appeal should the veteran's claim be 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

